 



Exhibit 10.1
JOINDER AND AMENDMENT TO AGREEMENT AND PLAN OF MERGER
     This Joinder and Amendment to Agreement and Plan of Merger (this
“Agreement”) is dated as of June 30, 2006 and is by and among Electric City
Corp., a Delaware corporation (“ELC”), Parke Acquisition, LLC, a California
limited liability company (“Acquisition”), Parke P.A.N.D.A. Corporation, a
California corporation (“Parke”), Daniel Parke, an individual (“D. Parke”), and
Daniel W. Parke and Michelle A. Parke, not individually but as the trustees (the
“Trustees”) of The Parke Family Trust (Restated), a trust created September 24,
1992 and restated under agreement dated October 11, 1996 (the “Trust”).
WITNESSETH:
     WHEREAS, ELC, Acquisition, Parke and D. Parke entered into that certain
Agreement and Plan of Merger dated May 19, 2006 (the “Merger Agreement”) under
which, among other things, D. Parke represented and warranted that he owns all
of the issued and outstanding capital stock of Parke; and
     WHEREAS, D. Parke has since realized that all of the issued and outstanding
capital stock of Parke is owned by the Trust and accordingly the parties desire
to amend the Merger Agreement to add the Trust as a party thereto;
     NOW, THEREFORE, the Parties agree as follows:
     1. Definitions. All terms capitalized but not defined herein shall have the
meaning attributable to such terms in the Merger Agreement, except where the
context otherwise requires.
     2. Amendment and Joinder. Each of the parties to this Agreement hereby
agrees that from and after date hereof:
     (a) Except as otherwise set forth below, the term “Stockholder” as used in
the Merger Agreement shall refer jointly to D. Parke, individually, and to the
Trustees and the Trust as the owner of all of the issued and outstanding capital
stock of Parke;
     (b) D. Parke shall be individually obligated on each of the
representations, warranties and covenants of the Stockholder in the Merger
Agreement on the same basis as if he had directly owned all of the issued and
outstanding capital stock of Parke on the date of execution of the Merger
Agreement and continued to own such shares on the Effective Date;
     (c) the Trustees and the Trust hereby agree to be obligated on each of the
representations, warranties and covenants of the Stockholder contained in the
Merger Agreement on the same basis as if they had been the Stockholder party to
the Merger Agreement at the time when it was executed;
     (d) upon the Effective Date, the Cash Consideration and the ELC Stock
Consideration deliverable by ELC under the Merger Agreement shall be delivered
to the

- 1 -



--------------------------------------------------------------------------------



 



Trust, not to D. Parke individually, and Clause (a) of Section 2.2 of the Merger
Agreement is hereby amended and restated in its entirety as follows:
     (a) Cash and Stock Deliverable to Stockholder At Closing. Upon filing of
the Certificate of Merger, ELC shall cause to be delivered to The Parke Family
Trust, as sole stockholder of Parke (a) by wire transfer to an account
designated by The Parke Family Trust or other acceptable payment means, an
amount equal to the estimated amount of the Cash Consideration determined as
provided in Section 1.6 hereof, and (b) one or more stock certificates
representing the ELC Stock Consideration, registered in the name of The Parke
Family Trust or its nominee.
     (e) Section 9.6 of the Merger Agreement is hereby amended and restated in
its entirety as follows:
     9.6 Consents to Leases, Contracts. Parke and the Stockholder shall have
obtained consents reasonably satisfactory to ELC with respect to those of the
leases, licenses, contracts and other agreements and instruments which are
referred to on Schedule 9.6.
     (f) The final sentence of Section 13.10 of the Merger Agreement is hereby
amended and restated in its entirety as follows:
After the Closing Date, neither this Agreement nor any other agreement or
document executed by Parke in connection with the Contemplated Transactions may
be amended or terminated or any provision thereof waived without the written
consent of D. Parke.
     (g) Schedules 5.2, 5.9 and 9.6 to the Merger Agreement shall be in the
forms attached to this Agreement.
     3. Representations. The Trustees and the Trust hereby represent and warrant
to ELC and Acquisition that the Trust has all requisite power and authority to
enter into and perform its obligations under this Agreement, and that the
execution, delivery and performance of this Agreement by the Trust has been duly
authorized by all required action of the Trustees or under any applicable laws
and this Agreement has been duly executed and delivered by the Trustees and the
Trust and constitutes the valid and binding obligation of the Trustees and the
Trust, enforceable against them in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.
     4. Miscellaneous.
     (a) This Agreement shall not be assigned by any party hereto without the
prior written consent of each other party.
     (b) If any provision of any of this Agreement is determined to be illegal,
invalid or enforceable, such provision shall be fully severable and the
remaining provisions shall remain in

- 2 -



--------------------------------------------------------------------------------



 



full force and effect and shall be construed without giving effect to the
illegal, invalid or unenforceable provisions.
     (c) The captions and headings of Sections of this Agreement are for
convenience only and shall not control or affect the meaning or construction of
any of the provisions of this Agreement.
     (d) This Agreement shall be governed by, construed, and enforced in
accordance with the laws of the State of California, notwithstanding any
conflict of law provision to the contrary.
     (e) This Agreement amends the Merger Agreement and shall be subject to
arbitration on the same terms and conditions as are set forth in Section 13.7 of
the Merger Agreement.
     (f) The terms, agreements, covenants, representations, warranties and
conditions of this Agreement may be waived only by a written instrument executed
by the party waiving compliance. The failure of any party at any time or times
to require performance of any provision of this Agreement shall in no manner
affect the right at a later date to enforce the same. No waiver by any party of
any condition or the breach of any provision, term, agreement, covenant,
representation or warranty contained in this Agreement in :any one or more
instances shall be deemed to be or construed as a further or continuing waiver
of any such condition or of the breach of any other provision, term, agreement,
covenant, representation or warranty.
     (g) This Agreement may be executed in several counterparts, and all
counterparts so executed shall constitute one agreement, binding on all of the
parties hereto, notwithstanding that all the parties are not signatory to the
original or the same counterpart. It shall not be necessary in making proof of
this Agreement to produce or account for more than one such counterpart for each
of the parties hereto. Delivery by facsimile by any of the parties hereto of an
executed counterpart of this Agreement shall be effective as an original
executed counterpart hereof and shall be deemed a representation that an
original executed counterpart hereof will be delivered.
     (h) This Agreement constitutes the entire agreement among the parties and
supersedes and cancels any and all prior agreements between them relating to the
subject matter hereof, and may not be amended except in a writing signed by the
party to be bound. After the Closing Date, neither this Agreement nor any other
agreement or document executed by Parke in connection with the Contemplated
Transactions may be amended or terminated or any provision thereof waived
without the written consent of D. Parke.
     (i) Nothing expressed or referred to in this Agreement will be construed to
give any person or entity other than the parties to this Agreement any legal or
equitable right, remedy or claim under or with respect to this Agreement or any
provision of this Agreement.
[Balance of page intentionally left blank; signature page follows.]

- 3 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Joinder and Amendment to
Agreement and Plan of Merger to be duly executed by their duly authorized
officers, all as of the day and year first above written.

                  ELECTRIC CITY CORP.       PARKE ACQUISITION, LLC
 
               
By:
  /s/ Jeffrey Mistarz       By:   /s/ Jeffrey Mistarz
 
               
Name:
  Jeffrey Mistarz       Name:   Jeffrey Mistarz
Title:
  Chief Financial Officer       Title:   Manager
 
                PARKE P.A.N.D.A. CORPORATION       THE PARKE FAMILY TRUST
(Restated)
 
               
By:
  /s/ Daniel W. Parke       By:   /s/ Daniel W. Parke
 
                Name:   Daniel W. Parke       Daniel W. Parke, Trustee
Title:
  President            
 
               
 
          and    
 
                /s/ Daniel W. Parke       By:   /s/ Michelle A. Parke          
    DANIEL W. PARKE, Individually           Michelle A. Parke, Trustee

- 4 -